Citation Nr: 1102344	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  10-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
hearing loss disability.

2.  Entitlement to a rating in excess of 10 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from November 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In August 2010, during the course of the appeal, the Veteran had 
a hearing at the RO before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with the 
claims folder.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  By a December 2004 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
hearing loss disability.  The Veteran did not perfect an appeal 
of the denial.

2.  Evidence associated with the record since the RO's December 
2004 decision is either cumulative or redundant and, by itself or 
in connection with evidence previously assembled, does not relate 
to an unestablished fact or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a hearing loss disability.  

3.  The Veteran's service-connected sinusitis is manifested 
primarily by tenderness over the right maxillary sinus and 
mucosal thickening.

CONCLUSIONS OF LAW

1.  The RO's December 2004 rating decision, which denied the 
Veteran's claim of entitlement to service connection for a 
hearing loss disability, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  New and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for a 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).

3.  The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for a hearing loss disability and entitlement 
to an increased rating for sinusitis.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  In this 
case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the Veteran's 
first claim entitlement to service connection for a hearing loss 
disability.  That claim was initially denied by the RO in 
December 2004.  The Veteran was notified of that decision, as 
well as his appellate rights.  However, he did not file a notice 
of disagreement with which to initiate an appeal.  Therefore, 
that decision became final under the law and regulations then in 
effect.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).  

In October 2008, the Veteran filed a petition to reopen his claim 
of entitlement to service connection for a hearing loss 
disability.  He also filed a claim for a rating in excess of 10 
percent for his service-connected sinusitis.  After reviewing the 
record, the Board finds no issue as to providing an appropriate 
application form or completeness of the application. 

In October 2008, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claims, 
including the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed him of the 
criteria for service connection and set forth the criteria, 
generally, for rating service-connected disabilities and for 
assigning effective dates, should service connection be granted.  
In this regard, VA informed the Veteran of the bases for the 
prior denial of hearing loss and advised him of the evidence 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA 
also informed him of the evidence necessary to support the 
underlying service connection claim.  With respect to the 
increased rating claim, VA notified the Veteran that in order to 
establish an increased rating for his service-connected 
disability, the evidence had to show that such disability had 
gotten worse.

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting his treatment by or through private health care 
providers from March 1996 to May 2003; and records reflecting the 
Veteran's VA treatment from November 2002 through December 2009.  
The Veteran has also submitted letters from his family members.  
However, they are not relevant to the two issues on appeal.   

In May 2008, VA examined the Veteran to determine the nature and 
etiology of any hearing loss disability found to be present, as 
well as the extent of impairment attributable to his service-
connected sinusitis.  The VA examination reports show that the 
examiners reviewed the Veteran's medical history, interviewed and 
examined the Veteran, documented his current medical conditions, 
and rendered diagnoses and opinions consistent with the remainder 
of the evidence of record.  Therefore, the Board concludes that 
the VA examinations are adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, the Board notes that in August 2010, the Veteran had a 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  The record was held open for 60 days so that the Veteran 
could submit additional evidence.  To date, however, VA has 
received no additional evidence.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support either of 
his claims.  Accordingly, the Board will proceed to determine 
whether or not new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
hearing loss disability.  The Board will also adjudicate the 
issue of entitlement to an increased rating for sinusitis.  

II. The Factual Background

The Veteran's service personnel records show that, prior to 
service, he worked as a draftsman at an ordnance plant.  They 
also show that his primary military duty was as a draftsman.  

The Veteran's service treatment records show that in April, July, 
and September 1943, he was examined to determine whether he was 
fit for flying status.  His hearing acuity for the whispered 
voice and low conversation testing was 20/20, bilaterally.  
During his November 1945 service separation examination, his 
hearing acuity for the whispered voice was 15/15 testing, 
bilaterally.

During a November 2002 evaluation by the VA Psychiatric Service, 
the Veteran complained that his hearing was getting debilitating, 
and he was referred to the VA Audiology Service.  In March 2004, 
VA issued the Veteran hearing aids.  Thereafter, the VA treatment 
records show that the Veteran continued to wear hearing aids.

In March 2006 and January 2007, the Veteran's VA treatment 
records show that he had symptoms of allergic rhinitis which were 
under good control with medication.

In November 2008, the Veteran was examined by VA to determine 
manifestations and level of impairment attributable to his 
sinusitis.  He complained, primarily of continuous, perennial 
rhinorrhea and occasional sneezing.  It was noted that he had no 
history of surgery or drainage procedures.  He stated that he 
carried a handkerchief everywhere and that had used many boxes of 
Kleenex in order to keep his nose from running.

On examination, the Veteran's nasal passages were clear.  There 
were no polyps or occlusions and no drainage.  The Veteran was 
modestly tender over the maxillary sinuses.  X-rays, taken in May 
2008, revealed chronic right, maxillary sinusitis without air 
fluid levels.  The Veteran did have mucosal thickening.  The 
impressions were chronic right maxillary sinusitis and perennial 
rhinitis.

In November 2008, the Veteran was examined by VA to determine the 
nature and etiology of any hearing loss disability found to be 
present.  He reported that his hearing loss had started in the 
military, while working in the ordnance department.  He stated 
that it had been getting progressively worse since that time.  

Audiometric testing, performed in conjunction with the November 
2008 VA examination, revealed the following pure tone thresholds, 
in decibels, at the indicated hertz levels:   




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
70
80
80
LEFT
45
60
70
70
70

Speech audiometry revealed speech recognition ability of 22 
percent, bilaterally.  

Following the audiometric examination, the examiner reported that 
the Veteran had a mild, bilateral sensorineural hearing loss at 
250 hertz, sloping to a moderate loss from 500 to 750 hertz, a 
moderately severe loss at 1000 hertz, and a severe loss from 2000 
to 8000 hertz in each ear.  

In January 2009, following a review of the record, the VA 
examiner noted that the whisper test performed in service was 
neither ear nor frequency specific and might not detect a mild 
hearing loss.  Nevertheless, the examiner noted that the multiple 
examinations in service had all shown normal auditory acuity.  
The examiner concluded that because the hearing tests in service 
had been normal, it was unlikely that the Veteran's current 
hearing loss had been the result of service.

III. Analysis

The Service Connection Claim

During his hearing, the Veteran testified that he had a bilateral 
hearing loss disability, as a result of noise exposure during his 
bomb disposal duties in the ordnance department during World War 
II.  He stated that his hearing loss disability has been chronic 
throughout the years since service and that service connection 
was, therefore, warranted.  However, after carefully considering 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the evidence is 
against that claim.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  
Generally, the evidence must show (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service; and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See Cuevas 
v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For certain organic diseases of the nervous system, such as a 
sensorineural hearing loss disability, service connection may be 
presumed when such disability is shown to a degree of 10 percent 
or more within one year of the Veteran's discharge from active 
duty.  38 U.S.C.A. § 1101, 1112 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2010).  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113 (West 2002); 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give 
testimony about what he experienced.  For example, he is 
competent to report his that he began to have difficulty hearing 
in service and that he has had continuing difficulty hearing 
since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not qualified to render 
opinions which require medical expertise.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, his opinion, without more, will generally not support 
a grant of service connection.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the Veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In December 2004, when the RO denied the Veteran's claim of 
service connection for a bilateral hearing loss disability, the 
relevant evidence on file consisted of his service treatment and 
personnel records; records reflecting treatment by private health 
care providers from March 1996 to October 2002 and records 
reflecting the Veteran's VA treatment from November 2002 through 
March 2004.  They showed that a hearing loss disability had been 
initially diagnosed in November 2002, when the Veteran had been 
referred for a consultation with the VA Audiology Service.  
Although that consultation ultimately led to VA issuing the 
Veteran hearing aids, there was no competent evidence on file to 
support the Veteran's assertion that he had had hearing 
difficulty during the 57 years since service.  Moreover, there 
was no competent evidence of a nexus between the Veteran's 
hearing loss disability and service.  Therefore, the RO denied 
the Veteran's claim of entitlement to service connection for a 
hearing loss disability.  As noted above, that decision became 
final.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7105.  
The exception to this rule is 38 U.S.C.A. § 5108 (West 2002) 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the VA 
shall reopen the claim and review the former disposition of the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

When a veteran seeks to reopen a final decision based on new and 
material evidence, the Board must first determine whether the 
Veteran has, in fact, presented new and material evidence under 
38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a 
claim is presumed credible for the limited purpose of 
ascertaining its materiality.  Justus v. Principi 3 Vet. App. 
510, 512 (1992).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the Veteran in the development 
of his claim has been fulfilled.  See Elkins v. West, 12 Vet. 
App. 209 (1999).

Evidence added to the record since the RO's December 2004 
decision consists of additional VA records reflecting the 
Veteran's treatment from February 2003 through December 2009; the 
report of a May 2003 audiometric examination, performed by the 
Little Rock Audiology Service; and the transcript of the 
Veteran's August 2010 Board hearing.  Such evidence is new in the 
sense that it has not previously been before VA adjudicators.  
However, it is, essentially, cumulative in nature, as it does not 
fill the deficits in the evidence which existed at the time of 
the December 2004 decision.  In this regard, the Veteran's 
contentions remain the same.  However, the additional 
documentation does not provide objective evidence of a hearing 
loss disability more proximate to service, nor does it provide 
evidence of continuing symptomatology since service.  Indeed, it 
does not provide credible evidence of a nexus to service.  Even 
when considered with the evidence previously of record, it does 
not raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for a hearing loss disability.  
Therefore, it is not new and material for the purpose of 
reopening the claim; and to that extent, the appeal is denied.  

In arriving at this decision, the Board notes the Veteran's 
testimony that his November 2008 VA examination was inadequate 
and that an additional examination is warranted.  However, he has 
not presented any competent evidence to support that assertion.  
Such examinations are scheduled when the medical evidence 
accompanying a particular claim is not adequate for rating 
purposes.  38 C.F.R. 3.326(a) (2010).  In this case, however, the 
medical evidence is adequate for rating purposes as it is 
completely negative for any competent evidence suggesting a 
relationship between the Veteran's hearing loss disability and 
service.  Therefore, an additional examination is not warranted.  
Notably, the Board is not required to reopen a previously denied 
claim solely because a veteran was afforded a VA examination in 
connection with his petition to reopen.  See, e.g., Woehlaert v. 
Nicholson, 21 Vet. App. 456, 461 (2007).

The Board has also considered the doctrine of reasonable doubt.  
However, that doctrine is only invoked where there is an 
approximate balance of evidence which neither proves nor 
disproves the claim.  In this case, the preponderance of the 
evidence is against the Veteran's petition to reopen his claim.  
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Increased Rating Claim

During his hearing before the undersigned Acting Veterans Law 
Judge, the Veteran testified that the current rating for his 
service-connected sinusitis does not adequately reflect the level 
of impairment caused by that disability.  He stated that it had 
gotten worse and was manifested by constant drainage.  Therefore, 
he maintained that an increased rating is warranted.  However, 
after carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria set 
forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1 (2010). 

Sinusitis is rated under a general rating formula.  38 C.F.R. § 
4.97, Diagnostic Codes 6510 - 6514 (2010).  A 10 percent rating 
is warranted when there are one or two incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 30 percent rating is 
warranted for three or more incapacitating episodes of sinusitis 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes of sinusitis per year characterized by headaches, pain, 
and purulent discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  Note following 38 C.F.R. § 4.97, Diagnostic Codes 
6510 - 6514.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010). 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as here, an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, a veteran may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following 
analysis is undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 

In this case, the recent records show that the Veteran's 
sinusitis is manifested primarily by tenderness over the right 
maxillary sinus and mucosal thickening.  However, there is no 
evidence of any recent treatment for sinusitis or of any 
associated incapacitating episodes as defined by VA.  In 
addition, there is no evidence that the Veteran has required 
recent antibiotic treatment, or that his sinusitis results in 
more than six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  As such, his manifestations of sinusitis do not meet 
or more nearly approximate the criteria for a rating in excess of 
10 percent.  Accordingly, the current rating is confirmed and 
continued, and the appeal is denied.  

In arriving at the foregoing decision, the Board notes that the 
Veteran also has allergic rhinitis in good control on medication.  
However, service connection is not in effect for that disability, 
and the manifestations of that disorder are of no force or effect 
in determining the rating for sinusitis.

The Board has also considered the possibility of referring this 
case to the Director of the VA Compensation and Pension Service 
for possible approval of an extraschedular rating for the 
Veteran's service-connected sinusitis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
claimant's disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative has 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected sinusitis.  In this regard, the record does not show 
that the Veteran has required frequent hospitalizations for that 
disability.  There is no unusual clinical picture presented, nor 
is there any other factor which takes the disability outside the 
usual rating criteria.  In short, the evidence does not support 
the proposition that the Veteran's sinusitis presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Accordingly, further action is not warranted under 38 C.F.R. § 
3.321 (b)(1).

For the foregoing reasons, the Board finds that the claim for a 
rating in excess of 10 percent for sinusitis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
for an increase, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

The petition to reopen a claim of service connection for a 
hearing loss disability is denied.

Entitlement to a rating in excess of 10 percent for sinusitis is 
denied. 



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


